Citation Nr: 0844733	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for a heart disability 
to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for an amputation of 
the right foot to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for amputations of the 
left great toe and left little toe to include as secondary to 
diabetes mellitus.  

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to higher initial ratings for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling from 
January 13, 2005, and as 50 percent disabling from December 
5, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
dated in October 2005 and December 2006.  

The veteran requested that he be afforded a Board hearing 
when he filed his substantive appeal in April 2006.  He 
submitted a statement in May 2006 and indicated that he did 
not wish to appear for a hearing.  Consequently, the 
veteran's hearing request is treated as withdrawn.  38 C.F.R. 
§ 20.704(e).

The veteran submitted additional medical evidence in May 2008 
without a waiver of jurisdiction by the agency of original 
jurisdiction (AOJ).  The evidence is duplicative or 
cumulative of other evidence already of record.  
Additionally, the veteran's representative also submitted 
additional medical evidence on behalf of the veteran in 
December 2008 at which time a waiver of jurisdiction by the 
AOJ was submitted.  Consequently, the veteran is not 
prejudiced by the Board's adjudication of the issues on 
appeal.  

The Board notes that the veteran submitted a claim for 
unemployability in January 2008.  The RO failed to adjudicate 
the claim.  The claim is therefore referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and a heart disability being remanded 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's does not have type II diabetes mellitus 
that is related to his military service.

2.  The veteran does not have an amputation of the right foot 
that is attributable to military service, or was caused or 
made worse by service-connected disability.  

3.  The veteran does not have amputations of the left great 
toe and left little toe that are attributable to military 
service, or were caused or made worse by service-connected 
disability.  

4.  For the period prior to June 6, 2006, the veteran's PTSD 
symptoms caused occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks although generally he 
was functioning fairly well with routine behavior, self-care, 
and normal conversation due to a depressed mood and anxiety.

5.  For the period since June 6, 2006, the veteran's PTSD has 
been manifested by occupational and social impairment which 
caused deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The veteran's type II diabetes mellitus is not the result 
of disease or injury incurred in or aggravated during active 
military service; it may not be presumed to have been 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  The veteran does not have an amputation of the right foot 
that is the result of disease or injury incurred in or 
aggravated during active military service; an amputation of 
the right foot is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008); 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).

3.  The veteran does not have amputations of the left great 
toe and left little toe that are the result of disease or 
injury incurred in or aggravated during active military 
service; amputations of the left great toe and left little 
toe are not proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).

4.  For the time period from January 13, 2005, to June 6, 
2006, the criteria for a rating in excess of 30 percent for 
the veteran's PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2008).

5.  For the period since June 6, 2006, the criteria for a 70 
percent rating for the veteran's PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Prior to the rating decisions from which the instant appeal 
arose, the RO issued notice letters in January 2005, July 
2005, and September 2006 which advised the veteran of the 
evidence and information needed to substantiate his claims on 
appeal.  These letters further advised the veteran of which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The veteran was also asked to provide any evidence in his 
possession that he believes might support his claims.  The RO 
also advised the veteran in a December 2007 letter that to 
warrant an increased evaluation for his service-connected 
PTSD the evidence must show that his disability has worsened.  

Additionally, in correspondence dated in September 2006 and 
December 2007 information as to both the disability rating 
and effective date elements of his claims was also provided 
to the veteran.  Those letters advised the veteran as to the 
basis for assigning both disability ratings and effective 
dates, and explained the type of evidence necessary to 
substantiate a claim for a higher evaluation and/or an 
earlier effective date.  Thus, the Board finds that the 
content of the notice provided in the September 2006 and 
December 2007 letters satisfies each of the elements 
specified by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini and Dingess.

The Board notes that the January 2005, July 2005, and 
September 2006 letters did not advise the veteran of how to 
substantiate claims for service connection on a secondary 
basis.  The U.S. Court of Appeals for the Federal Circuit 
recently held that any error in a VCAA notice should be 
presumed prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
In this case, the RO considered the secondary service 
connection claims and essentially informed the veteran of the 
basis of the denials in an April 2006 statement of the case 
(SOC).  The Board believes that a reasonable person would 
have understood what was needed to establish service 
connection on a secondary basis, and the veteran was also 
afforded ample opportunity to such submit information.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the notice 
error did not affect the essential fairness of the 
adjudication.

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here with 
regard to the PTSD claim, service connection has been granted 
and the initial rating has been assigned, the claim of 
service connection has been more than substantiated, as it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In line with 
the above reasoning, Vazquez-Flores v. Peake (dealing with 
providing additional notice in cases of increased ratings) 
does not apply to initial rating claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
veteran has also undergone VA examinations in regard to his 
claims for PTSD, diabetes mellitus and his claims for 
secondary service connection for amputations of the right 
foot and amputations of the left great toe and left little 
toe.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims for direct service connection for 
an amputations of the right foot and amputations of the left 
great toe and left little toe on appeal, as discussed in more 
detail below, the record is absent for credible lay or 
medical evidence that the veteran's claimed disabilities are 
associated with any events, injuries, or diseases that 
occurred in service.  Thus, the Board finds that examinations 
are not necessary in this instance.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that although the veteran served during a 
period of war, he does not allege that any of the current 
disabilities at issue began in combat, and therefore, 38 
U.S.C.A. § 1154(b), pertaining to proof of service incurrence 
or aggravation of a disease or injury in the case of a 
veteran who engaged in combat with the enemy is not for 
application.

A.  Diabetes Mellitus

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met.  See 
38 C.F.R. § 3.309(e) (2008).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2008); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.   Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2008).

Even where the criteria for service connection under the 
provisions of 38 C.F.R. §§ 3.309(e) are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran claims that he has type II diabetes mellitus due 
to service including exposure to herbicides in service.  

The veteran's service personnel records document that the 
veteran was en route to the Republic of Vietnam in October 
1968.  The records also document that the veteran was 
involved in the Vietnam Counteroffensive Campaign in June 
1969.  Finally, the records indicate that the veteran was en 
route to the contiguous United States (CONUS) in December 
1969.  Consequently, it appears that the veteran served in 
the Republic of Vietnam from October 1968 to December 1969.  

The veteran's STRs do not reveal any complaints, findings, or 
treatment for diabetes mellitus.  

Private treatment reports from Kansas Heart Hospital dated in 
April 2004 revealed that the veteran was admitted for chest 
pain on April 18, 2004, and he underwent coronary artery 
bypass grafting (CABG) and left carotid endarterectomy on 
April 22, 2004.  The veteran was reported to have blood 
sugars in the area of 150 to 175 postoperatively.  The 
examiner concluded that the veteran had diabetes mellitus 
probably type 2.  The Board notes, however, that laboratory 
findings dated from April 19, 2004, to April 21, 2004, 
revealed blood glucose levels from 112 mg/dL to 136 mg/dL.  
The normal range was noted to be 65 to 115 mg/dL.  The 
veteran's discharge diagnoses included diabetes mellitus type 
2.  

The veteran was afforded a VA examination in May 2005.  The 
examiner reviewed the claims file.  The examiner indicated 
that the veteran was noted to have diabetes mellitus during a 
hospitalization for a myocardial infarction.  He said the 
diabetes was noted on laboratory reports during the veteran's 
hospitalization.  The veteran had no symptoms and was told to 
change his diet.  Since the onset he was noted to have 
improved.  The current treatment consisted of a restricted 
diet.  There was no history of trauma to the pancreas or 
history of neoplasms, no episodes of hypoglycemic reactions 
or ketoacidosis, and no weight change since the veteran's 
last examination.  The veteran was told to follow a 
restricted diet but he was not told to regulate or restrict 
his activities.  He is able to engage in strenuous 
activities.  There were no visual symptoms, no cardiac 
symptoms, no symptoms of peripheral vascular symptoms, no 
symptoms of peripheral neuropathy, no symptoms of diabetic 
nephropathy, no skin symptoms, no gastrointestinal symptoms, 
and no other symptoms of diabetic complications.  The 
examiner said the veteran had claudication of the feet with 
raising them as a direct result of embolization.  No diabetic 
skin lesions were noted.  Examination of the upper 
extremities was normal.  Examination of the lower extremities 
revealed varicose veins and decreased dorsalis pedis pulse 
and posterior tibial pulse of the left and right lower 
extremities.  Neurologic examination was reported to be 
normal.  An eye examination was normal.  Fasting blood 
glucose revealed a glucose level of 100 mg/dL.  It was noted 
that fasting blood glucose less than 100 mg/dL was a normal 
fasting glucose; fasting blood glucose of 100-125 mg/dL was 
impaired fasting glucose; and fasting blood glucose greater 
than 126 mg/dL indicated a provisional diagnosis of diabetes.  
The examiner indicated that there were no findings in the 
medical record showing confirmation of diabetes according to 
World Health Organization (WHO) guidelines.  The examiner 
said the veteran had peripheral edema which was related to 
arterial occlusion secondary to an embolic event as a 
complication of a heart catheterization.  The examiner 
concluded that diabetes does not exist according to national 
and scientific standards therefore there are no residuals of 
diabetes.   

Associated with the claims file are several letters from 
Cardiovascular Consultants of Kansas dated in April 2004, 
June 2004, January 2005, and April 2006.  In a letter from D. 
Youngman, D.O., dated in January 2005, Dr. Youngman indicated 
that the veteran was diagnosed with diabetes mellitus type 2 
on admission to Kansas Heart Hospital on April 18, 2004, at 
which time he presented with elevated fasting blood glucose 
levels of 120, microproteinuria, and a strong history of 
diabetes mellitus with the veteran's father and brother both 
suffering from type II diabetes mellitus.  Dr. Youngman 
reported that the veteran had a post-prandial blood sugar of 
151.  Dr. Youngman indicated that diabetes mellitus is a 
slowly progressing disease which is often discovered when the 
patient is being evaluated for some other reason.  In an 
April 2006 letter Dr. Youngman again indicated that the 
veteran was diagnosed with diabetes type II on admission to 
Kansas Heart Hospital on April 18, 2004.  He said the veteran 
was noted to have a fasting blood glucose level of 120 and 
microproteinuria.  He indicated that the veteran's two hour 
post-prandial blood sugar was 151.  Dr. Youngman said the 
veteran is a veteran of the Vietnam War and it is medically 
proven that exposure to Agent Orange used in the Vietnam War 
causes diabetes mellitus.  He concluded that type II diabetes 
mellitus is a chronic, slowly progressing condition that is 
often discovered when a patient is being evaluated for some 
other reason as in the veteran's case.  

Also associated with the claims file is an undated letter 
from D. Youngberg, M.D.  Dr. Youngberg indicated that he saw 
the veteran at Kansas Heart Hospital on April 24, 2004, for 
evaluation of elevated blood sugars.  He said the veteran was 
post-CABG and his blood sugars had been up to 175 mg.  Dr. 
Youngberg said the veteran was followed and his blood sugars 
were above 150 consistently.  He concluded that the veteran 
was instructed on an American Diabetes Association (ADA) diet 
and given the diagnosis of type II diabetes mellitus.  

Laboratory findings from Neosho Memorial dated in September 
2004 revealed negative blood glucose findings (a numerical 
value was not provided).  

Laboratory reports from S. Handshy, M.D., dated in July 2004 
revealed blood glucose levels of 97 mg/dL and 95 mg/dL in 
November 2004.  

VA outpatient treatment reports dated from August 2004 to 
November 2008 reveal a blood glucose level of 94 mg/dL in 
August 2004.  A November 2008 entry documented that the 
veteran's blood glucose level was normal (no numerical 
finding was included).  The reference range for normal blood 
glucose was noted to be 72 to 99 mg/dL.   

In November 2006 a VA endocrinologist was requested to 
provide an opinion regarding whether the veteran meets the 
requirements for a clinical diagnosis of diabetes mellitus.  
The examiner reviewed the claims file and indicated that 
there was no evidence supporting the diagnosis of diabetes.  
He said the veteran has impaired glucose tolerance but does 
not meet the criteria for a diagnosis of diabetes.  

In this case, the veteran served in the Republic of Vietnam 
from October 1968 to December 1969.  Consequently, he is 
presumed to have been exposed to herbicides during military 
service.  

The issue in this case involves whether the veteran actually 
has a diagnosis of type II diabetes mellitus.  As noted 
above, several of the veteran's private physicians have 
diagnosed him with diabetes mellitus; however, the May 2005 
VA examiner indicated that there were no findings in the 
medical record showing confirmation of diabetes according to 
WHO guidelines.  After a review of the claims file, the 
examiner concluded that diabetes does not exist according to 
national and scientific standards therefore there are no 
residuals of diabetes.  A VA endocrinologist was also 
requested to provide an opinion regarding whether the veteran 
in fact has a diagnosis of diabetes.  After review of the 
claims file, the endocrinologist also indicated that the 
veteran does not meet the criteria for a diagnosis of 
diabetes.  Instead, the endocrinologist diagnosed the veteran 
with glucose intolerance.

The Board affords greater probative value to the VA 
examiners' opinions than to the private physicians' opinions 
given the facts of this case.  After an extensive review of 
the claims file, both VA examiners, one of whom is a 
specialist, unequivocally concluded that the veteran does not 
meet the criteria for a diagnosis of diabetes mellitus.  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  In contrast, the veteran's 
private physicians based their opinions on laboratory values 
obtained prior to and right after CABG surgery.  Other blood 
glucose values obtained since the 2004 surgery revealed 
normal readings.  Furthermore, the veteran is not being 
treated for diabetes mellitus with anything other than a 
restricted diet.  When evaluating the probative value of 
medical statements, factors such as the individual's 
knowledge and skill in analyzing the medical data must be 
considered.  Black v. Brown, 10 Vet. App. 279, 284 (1997).  
Finally, although the Court has not adopted a treating 
physician's rule in veterans benefits cases, see White v. 
Principi, 243 F.3d 1378, 1380-81 (Fed.Cir.2001), the Board 
notes that the veteran was afforded a thorough examination in 
May 2005 and a VA endocrinologist reviewed the claims file 
and medical evidence and concluded that the veteran does not 
have type II diabetes mellitus.  For the reasons set forth 
above, the Board finds that the VA examination reports of 
record are more probative than the private physicians' 
findings, as they are well reasoned and consistent with other 
evidence of record.  See Prejean, 13 Vet. App. at 448-9.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosis of diabetes mellitus, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).

B.  Amputation of the Right Foot and Amputations of the Left 
Great Toe and Left Little Toe.

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change in the regulation.  For this reason, and 
because the veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant.

The veteran's STRs do not reveal any complaints, findings, or 
treatment for any disabilities of the feet.  

Private medical records from Wesley Medical Center dated in 
May 2004 reveal that the veteran was diagnosed with right 
foot necrosis secondary to cholesterol emboli.  He was also 
noted to have three dusky toes on his left foot without 
necrosis.  The veteran was noted to have undergone a heart 
catheterization after an acute myocardial infarction and 
subsequently developed a cholesterol emboli which affected 
the blood vessels in his leg.  The veteran underwent a 
transmetatarsal amputation with Achilles lengthening of the 
right foot and leg in May 2004.  

Private treatment reports from Kansas Orthopedic Center dated 
from June 2004 to September 2004 reveal that the veteran was 
healing well following his right foot amputation.  In June 
2004 the veteran was noted to have progressive necrosis on 
the tips of the lesser toes on the left foot and was noted to 
possibly need toe amputations.  

Private treatment reports from Neosho Memorial Regional 
Medical Center dated in September 2004 reveal that the 
veteran was diagnosed with an ischemic left little toe and 
left great toe.  He underwent an amputation of the left 
little toe and partial amputation of the left great toe at 
that time.  

Private treatment reports from Dr. Handshy, dated from June 
2004 to September 2004 revealed that the veteran's 
amputations were healing.  

Private treatment reports from the Ashley Clinic dated from 
September 2004 to October 2004 revealed that the veteran was 
healing from a right metatarsal amputation and necrosis of 
the first, fourth and fifth toes were healing.

The veteran was afforded a VA examination in May 2005.  The 
examiner reviewed the claims file.  He indicated that the 
veteran's distal right one-third of his foot and left 1, 3, 
and 4 toes were amputated.  The examiner concluded that the 
veteran had an embolic emboli causing amputation to the left 
and right foot as a direct complication of heart 
catheterization.  The examiner noted that the veteran did not 
meet the national and scientific standards and there were no 
residuals of diabetes.  

A VA endocrinologist was requested to provide an opinion in 
November 2006.  The endocrinologist also reviewed the claims 
file.  The examiner concluded that there was no evidence 
supporting a diagnosis of diabetes and he concluded that the 
veteran's amputations were the result of complications 
following cardiac catheterization.  

In this case, the veteran's STRs do not document treatment 
for any disability of the feet.  The veteran was diagnosed 
with right foot necrosis secondary to cholesterol emboli in 
May 2004 and ultimately underwent a transmetatarsal 
amputation with Achilles lengthening of the right foot and 
leg in May 2004.  In June 2004 the veteran was noted to have 
progressive necrosis on the tips of the lesser toes on the 
left foot.  He subsequently underwent an amputation of the 
left little toe and partial amputation of the left great toe.  
The May 2005 VA examiner and November 2006 VA endocrinologist 
concluded that the veteran had an embolic emboli causing 
amputation to the left and right foot as a direct 
complication of heart catheterization.  None of the veteran's 
medical records relate his amputations to his period of 
military service or a service-connected disability.  

In short, there is no competent evidence of any disability of 
the feet during service and no competent evidence linking the 
veteran's amputations to service.  The veteran's amputations 
were not linked to any service-connected disability.  As 
noted, while the veteran's claims that the amputations were 
related to diabetes mellitus, service-connection for diabetes 
mellitus was not granted.  Furthermore, none of the evidence 
linked the veteran's amputations to diabetes.  The 
amputations were linked to a heart catheterization which is 
unrelated to the veteran's military service.  Consequently, 
the preponderance of the evidence is against the claims.

The Board notes that the veteran has alleged that his 
amputations are related to service or to a service-connected 
disability.  While the veteran is capable of providing 
information regarding the current symptoms related to his 
disabilities, as a layperson, he is not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for amputations of the right foot and left 
toes.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).

III.  Increased Rating - PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

The veteran's PTSD has been rated under Diagnostic Code (DC) 
9411.  

The criteria of DC 9411 for each level of disability from 30 
percent to 100 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32.  A GAF score of 51 - 60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Ibid.  A GAF 
score of 41-50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."

The Board will initially address the period from January 13, 
2005, to June 6, 2006.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 30 percent under 38 C.F.R. § 4.130, 
DC 9411 for the period from January 13, 2005, to June 6, 
2006.  In essence, the medical evidence, consisting of a VA 
examination dated in June 2005 and VA outpatient treatment 
reports dated from August 2004 to May 2006 demonstrated 
findings consistent with depressive symptoms, nightmares, 
anger, reduced concentration, flashbacks, and anxiety.  The 
veteran's disability was not manifested by, for example, 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impaired judgment, or 
impaired abstract thinking.

For example, at the June 2005 VA examination cooperative and 
neatly dressed and with good grooming.  His speech was clear 
and understandable but somewhat slow with some delay in his 
thought process.  He was alert and oriented in three spheres.  
He denied panic attacks and ritualistic behavior.  He was 
free of any hallucinations and denied homicidal and suicidal 
ideations.  He was noted to have some concentration and 
memory difficulty.  He was noted to have depressive symptoms, 
anger, and anxiety.  The veteran reported that he had been 
married for thirty-five years but he said his relationship 
with his wife was rocky.  He indicated that he had worked as 
a farmer doing grain and hay farming the majority of his 
adult life after he was discharged from the military.  The 
examiner diagnosed the veteran with moderate to high moderate 
PTSD with depressive features.  The VA outpatient treatment 
reports indicate that the veteran was alert and oriented in 
three spheres and he did not voice any suicidal or homicidal 
ideations at group therapy sessions.  In April 2006 the 
veteran was noted to be alert and oriented and his thought 
content was goal-directed.  He denied suicidal ideations.  
His mood was neutral and his affect was congruent to his 
mood.  He shared spontaneously and his speech was of normal 
rate and volume.  His hygiene, grooming, and eye contact were 
good.  The examiner said he was calm and appeared well-rested 
with intact memory.  In May 2006 similar findings were 
reported.  In August 2006 the veteran was alert and oriented 
in four spheres and showed a broad affect.  He denied 
suicidal and homicidal ideations.  The examiner reported that 
the veteran showed very limited functional ability due to his 
PTSD and his insight was increasing but he believed he only 
had a few years left.  The examiner indicated that he 
recommended retirement as soon as possible and he diagnosed 
the veteran with chronic, severe PTSD.  

With respect to the veteran's GAF scores, the evidence 
documents that the veteran was initially diagnosed with PTSD 
at VA at the June 2005 VA examination at which time he was 
reported to have moderate to high moderate PTSD.  The 
examiner diagnosed a GAF score of 42, indicative of serious 
symptomatology which is inconsistent with the diagnosis of 
moderate to high moderate PTSD.  The relevant VA outpatient 
treatment reports document a GAF score of 52 during the 
relevant time period, indicative of moderate symptoms.  GAF 
scores are not, in and of themselves, the dispositive element 
in rating a disability, and the Board generally places more 
probative weight on the specific clinical findings noted on 
examinations, which describe his symptoms in detail.  While 
the VA examiner assigned a GAF score of 42, the veteran's 
symptoms did not rise to the level of serious during his VA 
examination.  Furthermore, while the VA outpatient treatment 
reports document a diagnosis of chronic, severe PTSD, the 
clinical findings suggest no more than moderate impairment 
and demonstrate a degree of impairment consistent with no 
more than a 30 percent rating.   

As noted, the Board finds that this evidence supports no more 
than a 30 percent rating for the time period from January 13, 
2005, to June 6, 2006, under DC 9411, which contemplates 
generally satisfactory functioning with some occupational and 
social impairment due to symptoms such as depressed mood and 
anxiety.  The greater weight of the evidence, however, is 
against granting an evaluation in excess of 30 percent for 
the time period at issue.  See Fenderson, supra.

The Board will next address the period since June 6, 2006.  

For the period since June 6, 2006, in applying the evidence 
of record to the rating criteria the Board finds that the 
totality of the evidence, and resolving reasonable doubt in 
favor of the veteran, supports the conclusion that the 
veteran is 70 percent disabled.  The relevant medical 
evidence for the time period since June 6, 2006, consists of 
VA outpatient treatment reports dated from June 2006 to 
November 2008, a December 2007 VA examination, and letters 
from the veteran's treating psychologist at VA dated in June 
2006, February 2007, February 2008, and May 2008.  

The VA outpatient treatment reports reveal that in November 
2006 the veteran was reported to have a blunted affect and he 
was alert and oriented in four spheres.  He again denied 
suicidal and homicidal ideations.  The examiner indicated 
that the veteran showed very limited functional ability in 
most areas of his life and his PTSD symptoms remained 
prominent.  He said the veteran had high anger and 
irritability.  He diagnosed the veteran with severe, chronic 
PTSD.  In December 2006 the veteran was noted to be alert and 
oriented and his thought content was goal-directed.  He 
denied suicidal ideations.  His mood was neutral and his 
affect was congruent to his mood.  He shared spontaneously 
and his speech was of normal rate and volume.  He had mild 
restless movements and displayed no psychotic features.  In 
January 2007 he was reported to have a somewhat irritable 
mood and his affect was congruent to his mood.  He was calm 
but tired in appearance.  His eye contact was intermittent.  
He was also reported to have PTSD nightmares, night sweats, 
and flashbacks.  He said he had outbursts of anger and rage.  
In March 2007 he was noted to be tired in appearance with 
good grooming, hygiene and eye contact.  His speech was of 
normal rate and volume.  No psychotic features or psychomotor 
agitation or retardation were evidence and his memory was 
grossly intact.  In April 2007 he was reported to be alert 
and oriented in four spheres with a blunted affect and no 
suicidal or homicidal ideations.  In July 2007 the examiner 
said the veteran's ability to work was minimal at best.  He 
said the veteran appeared to be continually declining and was 
chronically fatigued and depressed.  In October 2007 the 
veteran was reported to evidence prominent irritability, 
frustration, and anger.  In August 2007 a depression screen 
revealed moderate depression.  In September 2007 a depression 
screen revealed mild depression.  In November 2007 the 
veteran was reported to be depressed.  He was alert and 
oriented.  His thought content was goal-directed with 
fleeting suicidal ideations with no plant or intent. His 
memory was grossly intact.  His mood was neutral and his 
affect was inappropriate at times.  

The December 2007 VA examination report revealed that the 
veteran suffered from nightmares, night sweats and chills, 
and trouble sleeping.  The veteran said he was irritable and 
did not like to be around people.  His interests and 
motivations were noted to be low.  He said his relationship 
with his wife was fair.  He said he did not have a lot of 
friends just some Army buddies he saw once a year at a 
reunion.  He said he occasionally took his father to races 
but otherwise had no activities.  He denied suicide attempts 
and a history of violence or assaultiveness.  The examiner 
said the veteran lost his train of thought on several 
occasions during the examination.  His eye contact was normal 
and there was no evidence of delusions or hallucinations.  He 
reported occasional suicidal thoughts with no current intent.  
He was oriented in three spheres.  The veteran reported some 
impairment of short- and long-term memory.  He said he dwells 
on Vietnam-related matters to the exclusion of other work at 
times.  The examiner indicated that the veteran had chronic, 
severe PTSD and depressive disorder.  

The veteran's treating psychologist at VA submitted letters 
dated in June 2006, February 2007, February 2008, and May 
2008.  In the June 2006 letter the psychologist indicated 
that the veteran had significant attention and concentration 
problems which limited his work efficiency.  He also had 
problems with his short-term memory.  He said the veteran 
experienced brief dissociative episodes in conjunction with 
trauma-related flashbacks which caused the veteran to lose 
contact with his surroundings and current experiences and 
events.  He also had difficulty completing necessary tasks 
due to outburst of anger associated with PTSD.  The veteran 
experienced feelings of paranoia and personalization in 
response to frustrating events or minor inconveniences.  He 
showed a predominantly flattened affect most of the time.  He 
angered easily and had difficulty with frustration tolerance.  
The veteran reported panic attacks several times per week.  
He was easily distracted and often lost his train of thought.  
He said the veteran showed severe disturbances of mood and 
extremely low motivation most of the time.  He said the 
veteran's ability to establish and maintain effective social 
relationships was minimal at best and he isolated himself in 
an effort to manage his PTSD.  He concluded that he 
encouraged the veteran to seek retirement as soon as possible 
due to the severity of his PTSD and the negative interaction 
with his physical condition.  

In the February 2007 letter the psychologist reported that 
the veteran continued to evidence attention and concentration 
problems which significantly limited his work abilities.  He 
showed continual episodes of anger which resulted in poor 
coping and questionable decision-making.  He showed 
intermittent inability to perform many daily tasks and 
reported periods of disorientation each week.  The veteran 
sought treatment for trauma-related nightmares, flashbacks, 
night sweats, high anxiety, depression and anger control.  
The veteran showed severe disturbances of mood and low 
motivation most of the time.  He again said the veteran's 
ability to establish and maintain effective social 
relationships was minimal at best and the veteran isolated 
himself in an effort to manage his PTSD.  He concluded that 
he encouraged the veteran to seek retirement as soon as 
possible due to the severity of his PTSD and the negative 
interaction with his physical condition.  

In the February 2008 letter the veteran's treating 
psychologist indicated that the veteran's PTSD and depressive 
symptoms indicated the need for disability retirement as he 
was significantly limited in performing many work-related 
tasks.  He said the veteran showed impairment in 
concentration and processing information and the ability to 
work safely.  The psychologist noted that the veteran had 
driven a combine through the side of a wall shed, drove a 
bush hog through the side wall of a building and drove 
equipment with the jack left down which resulted in damage to 
the equipment.  He said the veteran had arguments with his 
younger son and was distant from his older son.  He also 
indicated that the veteran had continual strain and conflict 
with his wife.  He reported that the veteran was unable to 
make friends and kept people at a distance.  He said the 
veterans displayed inappropriate behavior, was perpetually 
depressed, had chronic lack of motivation impairing his work, 
and reported trouble recalling the names of familiar people.  
He stated that the veteran also indicated that he had 
difficulty recalling how to perform procedures for work-
related tasks he had done proficiently in the past.  The 
psychologist reported that the veteran admitted to frequent 
poor judgment as far as trying to do tasks on his farm which 
exceeded the capabilities of the equipment.  He said the 
veteran had to rely on his wife to maintain documentation for 
his work.  

Finally, in the May 2008 letter the psychologist indicated 
that the veteran had extremely severe PTSD symptoms which 
resulted in poor functioning in most every area of his life.  
He said he emphasized that the veteran should retire because 
he was incapable of working as a direct result of his PTSD.  

In applying the evidence of record since June 6, 2008, the 
Board finds that the totality of the evidence supports the 
conclusion that the veteran's disability picture more closely 
approximates the criteria for a 70 percent rating.  The 
evidence since June 6, 2006, is indicative of occupational 
and social impairment which caused deficiencies in most 
areas.  While the veteran's treating psychologist indicated 
that the veteran was incapable of working as a direct result 
of his PTSD, the specific clinical findings noted on 
examinations do not demonstrate a degree of impairment 
consistent with more than a 70 percent rating since June 6, 
2006.  

The veteran's GAF scores for the time period at issue ranged 
from 50 at the time of the December 2007 VA examination to 52 
assigned during the relevant VA outpatient treatment reports.  
A GAF score of 50 is indicative of serious symptoms while a 
GAF score of 52 is indicative of moderate symptoms.  However, 
the clinical findings suggest serious impairment and 
demonstrate a degree of impairment consistent with a 70 
percent rating. 

As noted, the Board finds that this evidence supports a 70 
percent rating for the time period from since June 6, 2006, 
under DC 9411, which contemplates occupational and social 
impairment which caused deficiencies in most areas.  See 
Fenderson, supra.

The Board finds that there is no showing that the veteran's 
service-connected PTSD has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that this disability has not been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).







ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for amputation of the right 
foot to include as secondary to diabetes mellitus is denied.

Entitlement to service connection for amputation of the left 
great toe and left little toe to include as secondary to 
diabetes mellitus is denied.  

An evaluation of 30 percent, and no more, for PTSD is 
warranted for the time period from period from January 13, 
2005, to June 6, 2006.

An evaluation of 70 percent, and no more, for PTSD is 
warranted for the time period from period since June 6, 2006.


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claims of entitlement 
to service connection for hearing loss, tinnitus, and a heart 
disability can be reached.  

The veteran's DD214 reveals that the veteran's military 
occupation specialty was infantry.  The veteran's DD214 
denotes that he served in combat.  

The veteran's STRs include his April 1968 entrance 
examination which included an audiometric examination which 
indicates that the veteran's hearing acuity was normal at his 
entry into service.  An audiometric examination was performed 
in an undated class III flight physical which also indicated 
that the veteran's hearing acuity was normal according to VA 
standards.  A separation examination was not included in the 
STRs.  

However, when audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a disability within the meaning 
of 38 C.F.R. § 3.385 at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).

The veteran was afforded a VA examination in July 2005.  At 
that time he reported recreational noise exposure hunting and 
shooting guns prior to military service.  He said he worked 
as a gas station attendant, did some farm work and worked at 
a lumbar yard.  He reported noise exposure to bombs, mortars, 
rifles, and helicopters in the military and during combat in 
Vietnam without hearing protection.  He said he worked in a 
camper factory, for a radar company, and in farming after 
military service.  He denied recreational noise exposure 
after military service.  The veteran reported a history of 
tinnitus that began during military service.  He said his 
tinnitus was bilateral and recurrent.  The examiner also 
indicated that the etiology of the veteran's tinnitus was 
unknown and an opinion could only be made out of speculation.  
The examiner diagnosed the veteran with mild sensorineural 
hearing loss from 3000 to 4000 Hertz in the right ear and 
mild to moderate sensorineural hearing loss from 3000 to 4000 
Hertz.  The examiner indicated that the noise exposure 
reported by the veteran during his military service may have 
affected his hearing.  She also said the veteran's current 
hearing loss may have been affected by other noise exposure, 
aging, and other processes.  She concluded that his current 
hearing threshold levels were slightly worse in the higher 
frequencies than what would be expected just from aging 
(presbycusis).  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination. 

In light of the similarly between the facts of this case, and 
Charles and the fact that the veteran reported a history of 
tinnitus since his separation from military service and 
because the VA examiner indicated that the noise exposure 
reported by the veteran during his military service may have 
affected his hearing, another VA examination and medical 
opinion should be accomplished in order to determine whether 
the veteran's current hearing loss and tinnitus are related 
to his military service.  38 C.F.R. § 3.159(c)(4) (2008).

With regard to the veteran's claim of entitlement to service 
connection for a heart disability the Board notes that the 
veteran submitted the claim as secondary to diabetes mellitus 
and the RO considered the claim as secondary to diabetes 
mellitus.  However, the veteran submitted a letter from Dr. 
Handshy, dated in March 2007 in which Dr. Handshy indicated 
that the veteran was diagnosed with and treated for PTSD 
which has been related to blood pressure problems and 
endogenous adrenaline compound release with a secondary 
increase in vascular disease.  He submitted supportive 
documents that relate PTSD to cardiovascular illness.  Dr. 
Handshy opined that the veteran's PTSD most likely caused or 
at least accelerated the veteran's cardiovascular disease.  
Additionally, the December 2007 VA examiner indicated that 
the veteran's PTSD probably had a strong negative effect on 
his physical health, particularly the cardiovascular system.  
Consequently, because the RO has not considered the claim of 
a heart disability as secondary to service-connected PTSD and 
because the veteran has presented evidence indicating that 
PTSD could have caused his heart disability, the veteran 
should be afforded a VA examination in order to properly 
assess his claim.  The Board notes that the veteran suffered 
an acute myocardial infarction in April 2004 and was 
diagnosed with coronary artery disease (CAD) at Kansas Heart 
Hospital in April 2004.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to undergo a VA audiological 
examination for compensation 
purposes.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
Audiological testing should be 
conducted, including speech 
discrimination.  The examiner should 
provide a medical opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that any impairment of 
hearing acuity and tinnitus are 
etiologically related to military 
service.  A complete rationale for 
each opinion expressed must be 
provided.

The AMC should arrange for the 
veteran to undergo a VA cardiac 
examination by a medical 
professional with appropriate 
expertise to determine the 
appropriate cardiac 
diagnosis/diagnoses for the veteran.  
A medical opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that any cardiac disability 
has been caused or made worse by the 
veteran's service-connected PTSD 
should be provided.  (Consideration 
should be given to the entire 
record, including the diagnosis of 
CAD and the March 2007 medical 
opinion provided by Dr. Handshy.)  A 
complete rationale for any opinion 
expressed must be provided.

The AMC should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the AMC's examination requests.  
If the reports are insufficient, 
they should be returned to the 
examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claims, to include denial.  See 38 
C.F.R. § 3.655 (2008).

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the remaining issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
XXXXXXX
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


